EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 350 Park Avenue, 14th Floor New York, NY 10022 Supplement Dated November 20, 2015 To Prospectus Dated May 1, 2015 Effective November20, 2015, the following Subaccounts are made available under the Contract, and are added to the list of Subaccounts on the cover page of the Prospectus: ● FormulaFolios US Equity Portfolio ● Vanguard® VIF High Yield Bond ● Redwood Managed Volatility ● Vanguard® VIF International ● Rydex VIF High Yield Strategy ● Vanguard® VIF Mid-Cap Index ● Vanguard® VIF Balanced ● Vanguard® VIF Moderate Allocation ● Vanguard® VIF Capital Growth ● Vanguard® VIF REIT Index ● Vanguard® VIF Conservative Allocation ● Vanguard® VIF Short Term Investment Grade ● Vanguard® VIF Diversified Value ● Vanguard® VIF Small Company Growth ● Vanguard® VIF Equity Income ● Vanguard® VIF Total Bond Market Index ● Vanguard® VIF Equity Index ● Vanguard® VIF Total Stock Market Index ● Vanguard® VIF Growth The following is added to the table under the “Frequent Transfer Restrictions” section of the Prospectus: Subaccount Transfer Block Restriction (# of Calendar Days) FormulaFolios US Equity Portfolio 30 days Redwood Managed Volatility Unlimited Rydex VIF High Yield Strategy Unlimited Vanguard® VIF Balanced, Vanguard® VIF Capital Growth, Vanguard® VIF Conservative Allocation, Vanguard® VIF Diversified Value, Vanguard® VIF Equity Income, Vanguard® VIF Equity Index, Vanguard® VIF Growth, Vanguard® VIF High Yield Bond, Vanguard® VIF International, Vanguard® VIF Mid-Cap Index, Vanguard® VIF Moderate Allocation, Vanguard® VIF REIT Index, Vanguard® VIF Short Term Investment Grade, Vanguard® VIF Small Company Growth, Vanguard® VIF Total Bond Market Index, Vanguard® VIF Total Stock Market Index 30 days The Administration Charge for the subaccounts are as follows: ● 0.25% – FormulaFolios US Equity Portfolio ● 0.65% – Vanguard® VIF High Yield Bond ● 0.25% – Redwood Managed Volatility ● 0.65% – Vanguard® VIF International ● 0.25% – Rydex VIF High Yield Strategy ● 0.65% – Vanguard® VIF Mid-Cap Index ● 0.65% – Vanguard® VIF Balanced ● 0.65% – Vanguard® VIF Moderate Allocation ● 0.65% – Vanguard® VIF Capital Growth ● 0.65% – Vanguard® VIF REIT Index ● 0.65% – Vanguard® VIF Conservative Allocation ● 0.65% – Vanguard® VIF Short Term Investment Grade ● 0.65% – Vanguard® VIF Diversified Value ● 0.65% – Vanguard® VIF Small Company Growth ● 0.65% – Vanguard® VIF Equity Income ● 0.65% – Vanguard® VIF Total Bond Market Index ● 0.65% – Vanguard® VIF Equity Index ● 0.65% – Vanguard® VIF Total Stock Market Index ● 0.65% – Vanguard® VIF Growth The table “Objectives for Underlying Funds” is revised to read as follows for the new Underlying Funds: Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser FormulaFolios US EquityPortfolio 1 Seeks high current income. FormulaFolio Investments, LLC Redwood Managed Volatility N Seeks a combination of total return and prudent management of portfolio downside volatility and downside loss. Redwood Investment Management, LLC Rydex VIF High YieldStrategy Seeks investment results that correlate, before fees and expenses, to the performance of the high yield bond market. Guggenheim Investments Vanguard® VIF Balanced Seeks long-term capital appreciation and reasonable current income. Wellington Management Company LLP Vanguard® VIF CapitalGrowth Seeks long-term capital appreciation. PRIMECAP Management Company Vanguard® VIF ConservativeAllocation Seeks current income and low to moderate capital appreciation. The Vanguard Group, Inc. Vanguard® VIF DiversifiedValue Seeks long-term capital appreciation and income. Barrow, Hanley, Mewhinney & Strauss, LLC Vanguard® VIF EquityIncome Seeks an above-average level of current income and reasonable long-term capital appreciation. Wellington Management Company LLP Vanguard® VIF Equity Index Seeks to track the performance of a benchmark index that measures the investment return of large-capitalization stocks. The Vanguard Group, Inc. Vanguard® VIF Growth Seeks long-term capital appreciation. Jackson Square Partners, Wellington Management Company LLP, William Blair & Company LLC Vanguard® VIF HighYieldBond Seeks a high level of current income. Wellington Management Company LLP Vanguard® VIF International Seeks long-term capital appreciation. Baillie Gifford Overseas Ltd., M&G Investment Management Limited, Schroder Investment Management North America Inc. Vanguard® VIF Mid-CapIndex Seeks to track the performance of a benchmark index that measures the investment return of mid-capitalization stocks. The Vanguard Group, Inc. Vanguard® VIF ModerateAllocation Seeks capital appreciation and a low to moderate level of current income. The Vanguard Group, Inc. Vanguard® VIF REIT Index Seeks a high level of income and moderate long-term capital appreciation by tracking the performance of a benchmark index that measures the performance of publicly traded equity REITs. The Vanguard Group, Inc. Vanguard® VIF Short Term Investment Grade Seeks current income while maintaining limited price volatility. The Vanguard Group, Inc. Vanguard® VIF Small Company Growth Seeks long-term capital appreciation Granahan Investment Management, Inc., TheVanguard Group, Inc. Vanguard® VIF Total BondMarket Index Seeks to track the performance of a broad, market-weighted bond index. The Vanguard Group, Inc. Vanguard® VIF Total StockMarket Index Seeks to track the performance of a benchmark index that measures the investment return of the overall stock market. The Vanguard Group, Inc. Please Retain This Supplement For Future Reference
